Name: 87/266/EEC: Commission Decision of 8 May 1987 recognizing that the staff medical check-up scheme submitted by the Netherlands offers equivalent guarantees
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  Europe;  foodstuff
 Date Published: 1987-05-15

 15.5.1987 EN Official Journal of the European Communities L 126/20 COMMISSION DECISION of 8 May 1987 recognizing that the staff medical check-up scheme submitted by the Netherlands offers equivalent guarantees (87/266/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 86/587/EEC (2), and in particular point 24, Chapter IV of Annex I thereto, Having regard to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultry meat (3), as last amended by Regulation (EEC) No 3768/85 (4), and in particular point 12, Chapter III of Annex I thereto, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (5) as last amended by Regulation (EEC) No 3768/85, and in particular point 17, Chapter II of Annex A thereto, Whereas point 24, Chapter IV, Annex I to Directive 64/433/EEC, point 12, Chapter III, Annex I to Directive 71/118/EEC, and point 17, Chapter II, Annex A to Directive 77/99/EEC provide that the Commission, in accordance with the procedures laid down in Articles 16, 12a and 19 of the said Directives, respectively, recognizes a staff medical check-up scheme offering equivalent guarantees to those based on the annual renewal of the medical certificate; Whereas the authorities of the Netherlands, by letters of 20 October 1986 and 13 February 1987, and by communication on 25 March 1987, have informed the Commission of an alternative medical check-up scheme; Whereas, after examination at the meeting of the Standing Veterinary Committee of 25 March 1987, this alternative scheme as presented in the Annex to this Decision can be considered as offering equivalent guarantees to those based on the annual renewal of the medical certificate; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The medical check-up scheme for staff employed to work with or handle fresh meat, fresh poultry meat and meat products proposed by the Netherlands as set out in the Annex is hereby recognized as offering equivalent guarantees to those based on the annual renewal of the medical certificate. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 May 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 339, 2. 12. 1986, p. 26. (3) OJ No L 55, 8. 3. 1971, p. 23. (4) OJ No L 362, 31. 12. 1985, p. 8. (5) OJ No L 26, 31. 1. 1977, p. 85. ANNEX ALTERNATIVE STAFF MEDICAL CHECK-UP SCHEME FOR PERSONS EMPLOYED TO WORK WITH OR HANDLE FRESH MEAT, POULTRYMEAT AND MEAT PRODUCTS PRESENTED BY THE AUTHORITIES OF THE NETHERLANDS A. Medical examination before taking up employment The health of each person who is to be employed to handle meat, poultrymeat or meat products must be examined. The said examination is a pre-condition of such employment. The health check, on the basis of which the risk of contamination through the person concerned is assessed, must include an inquiry into the medical history carried out by means of a questionnaire (see under E), which must be assessed by a doctor, and a general medical examination carried out by a medical doctor. Such medical examination may, if the doctor concerned considers it necessary, include a number of tests. B. (Annual) routine examination Whenever the medical authorities service concerned (attached to an undertaking) considers it necessary, in particular when suspicion exists in relation to the diseases listed in the questionnaires under E and F, but at least once a year, the health of the staff referred to in A must be assessed by means of a questionnaire (see under F). The questionnaire, when completed by the personnel, is to be submitted to the medical authorities concerned. The doctor in charge has to sign this declaration, thus prolonging the medical certificate for one year. If the medical doctor, on the basis of the questionnaire or on the basis of any other information considers that there is a need for further medical assessment, a possible prolongation of the medical certificate can only be made after the results of such an assessment have been made available. Such an assessment may, if the doctor concerned considers it necessary, include a number of tests. Where there is justification on epidemiological or clinical grounds, the medical service (attached to an undertaking) ensures that persons who are a possible source of contamination are prohibited from working or handling fresh meat, poultrymeat or meat products. C. Guidance in matters of hygiene Anyone working with or handling fresh meat, poultrymeat or meat products must have undergone appropriate training, particularly as regards his/her responsibility in matters of food and personal hygiene. D. Further comments Although a health certificate drawn up before taking up employment offers no absolute guarantee that the person concerned will not be a source of contamination, it is important, at the commencement of employment, to draw attention to essential public health aspects such as the responsibility in matters of hygiene generally and the obligation to report any contagious disease during the term of employment. In this context, it is essential that the person concerned is sufficiently well informed of his role as a transmitter of disease. The routine medical examination (normally taking place every year) of staff engaged in handling meat, poultrymeat and meat products has been carried out for many years in a number of countries, with the aim of reducing the risk of pathogenic micro-organisms being transmitted to the consumer through the meat, poultrymeat or meat products by the person concerned. At various international meetings the question has been raised of whether such routine examinations, particularly of faeces, must necessarily form part of the measures to protect the consumer against contagious diseases that may be transmitted via badly handled meat, poultrymeat or meat products. The value of the routine examination of faeces for pathogenic intestinal bacteria, in particular, has repeatedly been called into question. It emerges from the study of the reports of the abovementioned meetings that routine examinations, particularly of faeces samples, do not in any significant way contribute towards preventing contagious diseases from being transmitted to the consumer via meat, poultrymeat or meat products; in other words, the examination at regular intervals of faeces and urine of staff for Salmonella and Shigellae is no longer considered to be relevant. There should only be examination where it is justified on epidemiological or clinical grounds. E. Health certificate for persons taking up employment in the food industry (This certificate is to be filled out in the presence of a doctor) F. Health attestation for persons employed in the food industry (This attestation is to be forwarded (duly completed) to the medical service of the undertaking)